DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUYAMA (US 2011/0191266).
 	Regarding claim 1, MATSUYAMA discloses an information providing apparatus comprising: 

 	a providing part (comprising at least element 12 in Fig. 1) that provides information in which the cost indicated by the cost data and the electric power purchase price indicated by the electric power purchase price data are associated with each other (e.g., associated with each other on a list as shown in Fig. 3 or on a map as disclosed in ¶ 0021, 0028, 0047).
 	Regarding claim 2, MATSUYAMA discloses the providing part adds at least one of a ranking of the cost and a ranking of the electric power purchase price to the information and provides the information (¶ 0028).
 	Regarding claim 3, MATSUYAMA discloses the providing part provides the information of the electric power purchase facility located at a position where a path from the position indicated by the vehicle position data is equal to or less than a predetermined length (¶ 0029).
 	Regarding claim 4, MATSUYAMA discloses a communication part that transmits the vehicle position data and receives the electric power purchase facility position data (¶ 0024-0025, 0036).
Regarding claim 5, MATSUYAMA discloses an information providing method comprising: 
 	by way of a computer (7, Fig. 1; ¶ 0016, 0017, 0025), acquiring cost data derived based on vehicle position data indicating a position of a vehicle (cost may be the distance to travel to an electric power purchase facility position as disclosed in ¶ 0025, 0028; or cost may be the lost electric energy to travel to the electric power purchase facility as disclosed in ¶ 0037) and electric power purchase facility position data indicating a position of an electric power purchase facility (e.g., position within a radius as disclosed in ¶ 0029), the cost data indicating a cost required for the vehicle to move to the electric power purchase facility (¶ 0025, 0028, 0037), and electric power purchase price data indicating an electric power purchase price at the electric power purchase facility (¶ 0030-0032, 0044); and 
 	by way of the computer, providing information in which the cost indicated by the cost data and the electric power purchase price indicated by the electric power purchase price data are associated with each other (e.g., associated with each other on a list as shown in Fig. 3 or on a map as disclosed in ¶ 0021, 0028, 0047).
 	Regarding claim 6, MATSUYAMA discloses a non-transitory computer-readable recording medium including a program that causes a computer (7, Fig. 1; ¶ 0016, 0017, 0025, 0030, 0053) to: 
 	acquire cost data derived based on vehicle position data indicating a position of a vehicle (cost may be the distance to travel to an electric power purchase facility position as disclosed in ¶ 0025, 0028; or cost may be the lost electric energy to travel to the electric power purchase facility as disclosed in ¶ 0037) and electric power purchase facility position data indicating a position of an electric power purchase facility (e.g., position within a radius as disclosed in ¶ 
 	provide information in which the cost indicated by the cost data and the electric power purchase price indicated by the electric power purchase price data are associated with each other (e.g., associated with each other on a list as shown in Fig. 3 or on a map as disclosed in ¶ 0021, 0028, 0047).
 	Regarding claim 7, MATSUYAMA discloses the providing part provides the information of the electric power purchase facility located at a position where a path from the position indicated by the vehicle position data is equal to or less than a predetermined length (¶ 0029).
 	Regarding claim 8, MATSUYAMA discloses a communication part that transmits the vehicle position data and receives the electric power purchase facility position data (¶ 0024-0025, 0036).
 	Regarding claim 9, MATSUYAMA discloses a communication part that transmits the vehicle position data and receives the electric power purchase facility position data (¶ 0024-0025, 0036).
 	Regarding claim 10, MATSUYAMA discloses a communication part that transmits the vehicle position data and receives the electric power purchase facility position data (¶ 0024-0025, 0036).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        November 16, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 16, 2021